 FEDERATION OF TELEPHONE WORKERSFederation of TelephoneWorkers of Pennsylvania(Bell of Pennsylvania)andPaul A.Shaffer.Case 6-CB-3385October 15, 1976DECISION AND-ORDERBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn January 20, 1976, Administrative Law JudgeRobert Cohn issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.We cannot find that the General Counsel hasshown by a preponderance of the evidence that theRespondent illegally threatened employee Paul Shaf-fer in violation of Section 8(b)(1)(A) of the Act.As the Administrative Law Judge found, the rec-ord shows that for 30 years Respondent and the Em-ployer, Bell of Pennsylvania, have been parties tosuccessive collective-bargaining agreements which,until the current contract was executed in July 1974,made no provision for union security. In mid-1974the parties executed a new 3-year contract containinga "Modified Agency Shop Clause" which provides inpertinent part that:Effective January 1, 1976, all employees . ,shall become members of the [Respondent] orpay or tender to the [Respondent] amountsequal to periodic dues as a condition of employ-ment . . . .Paul Shaffer has been a unit employee since 1953and he was also a voluntary member of the Respon-dent Union for several years. However, in 1960 Shaf-fer was expelled from the Respondent, apparently forrefusing to join in a work stoppage which the Unionhad sanctioned. There is no indication from the rec-ord that Shaffer's expulsion from the Union in anyway affected his employment status and, at the pres-ent time, he is still employed in the bargaining unit.Shaffer first learned of the agency shop clause byreading a newsletter prepared by the Employer short-ly after the new contract was executed. Shaffer also427discussed the new clause with his immediate supervi-sor. It appears that Shaffer was interested in regain-ing his union membership sometime after the newcontract was executed but before the agency shopclause went into effect.Toward that end, Shaffer contacted the Respon-dent's agent, Alfred Arnal, and, in May 1975, Arnalinformed Shaffer that:The requirements for membership were thesame as they had always been, which was a pay-ment of all back dues to 1960 plus any fines andassessmentsdue and that other than that, I[Shaffer] would be required to tender the Uniondues in January of 1976 whether I was or wasnot a member, but these were the requirementsfor becoming a member.Basedon the forgoing testimony, the Administra-tive Law Judge found that the Respondent had erect-ed an "illegal barrier" to Shaffer's obtaining mem-bershipunder the agency shop provision byrequiring, as a condition of membership under theagency shop clause, that Shaffer pay back dues for aperiod when he was under no obligation to pay duesas a condition of employment. We agree with theAdministrative Law Judge that a union may not at-tach, as a condition for readmission to membershipunder an agency shop clause, the payment of dueswhich accumulated after an applicant's expulsionfrom the Union) As noted by the AdministrativeLaw Judge and as stated by the BoardinSimmonsCompany:'It is wellsettled that an employee may not berequired to pay back dues for a period whenmembership was not validly required as a condi-tion of employment.However, for the following reasons, we do not agreethat in the circumstances of this case the evidencepreponderates toward a finding that the Respondentthreatened to impose illegal conditions on Shaffer'soption to become a member of the Respondent un-der the agency shop provision.At the outset, it is clear that the AdministrativeLaw Judge's conclusion that the Respondent violatedSection 8(b)(1)(A) is bottomedon anassumption1We note that there is no question here involving an attempt by theRespondent to collect any dues, fines, or assessments(or a reinstatement feein lieu thereof)due and owing prior to Shaffer's expulsion from membershipin the Respondent InSimmonsCompany,150 NLRB 709 (1964), the Boardpermitted a union to require under Sec 8(b)(1)(A) that a member, who wasnot in "good standing"with the union but sought to retain her employment,select from regaining"good standing" by paying back dues(which accumu-lated while the member was on a leave of absence but still in the union),regaining"good standing"by paying a reinstatement fee, or leaving theunion but paying the agency fee2 Supraat 712226 NLRB No. 74 428DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the requirement that Shaffer pay back dues, as-sessments,and fines was to apply after January 1,1976, the effective date of the agency shop clauseHowever, in reaching this result, the AdministrativeLaw Judge apparently relied on only the May 1975conversation, quoted above, and failed to considertestimony regarding two subsequent conversationsbetween Shaffer and Arnal. Thus, in late September1975, Shaffer again approached Arnal, and as Shaf-fer testified: "I demanded Union membership of himfeelingthat perhaps he had not understood my earli-er position." And, Shaffer testified, during a conver-sation on October 3 he and Arnal reviewed the"terms which were required at that time for that 'par-ticular time'] for membership."In our view, these three conversations, taken as awhole, strongly suggest that Shaffer was inquiringabout obtaining union membershipbeforeJanuary1976. Thus, Shaffer admittedly emphasized that hewas "demanding" membership and was concernedabout thetermswhich were required "at that particu-lar time" (i.e., inMay, September, and October,1975). In these circumstances,it isnot at all clearwhether Arnal considered Shaffer's present demandsfor immediate membership in the context of whatwould be required of Shaffer after January 1976.Rather, despite the conversations having been initiat-ed by Shaffer's learning of the later-to-be-implement-ed agency shop clause, it appears probable, based onthe evidence, that Arnal was discussing in May, Sep-tember, and October with Shaffer the then currentrequirements.Accordingly, we are unwilling to infer that Arnalmade any threats to Shaffer concerning what wouldbe required of him in January 1976.3 Based on thisrecord, we cannot find that the General Counsel hasshown by a preponderance of the evidence that theRespondent threatened to condition Shaffer's op-tional rights of membership under the agency shopclause on the payment of any back dues, fines, orassessmentsthat accumulated after Shaffer's priorexpulsion from the Respondent. We shall thereforedismiss the complaint in its entirety.ORDERDECISIONSTATEMENT OF THE CASEROBERTCOHN, Administrative Law Judge- This case,heard at Pittsburgh, Pennsylvania, on October 14, 1975,1pursuant to a complaint and notice of hearing dated Au-gust 29 (based on an original charge filed on June 18),presents the question whether Federation of TelephoneWorkers of Pennsylvania (herein the Respondent orUnion) violated Section 8(b)(1)(A) of the National LaborRelations Act, as amended (herein the Act), when, in Aprilor May, an agent of Respondent illegally threatened thatPaul A. Shaffer, an individual (herein the Charging Party),an employee of Bell of Pennsylvania, would have to pay ortender to Respondent certain fines or dues for a period oftime when he was not required to be a member of Respon-dent, as more fully appears hereinafter. Respondent's an-swer, while admitting the jurisdictional allegations of thecomplaint, denied that it had engaged in any unfair laborpractices.At the hearing, all parties were given full opportunity topresent evidence, to examine and cross-examine the wit-nesses, to offer oral argument, and to file briefs. Oral argu-ment was waived, but helpful, posthearing briefs have beenfiled by counsel for the General Counsel and by counselfor the Respondent, which have been duly consideredUpon the entire record in the case, including my obser-vation of the demeanor of the witnesses, and a consider-ation of the arguments of counsel, I make the following:FINDINGS OF FACT1.JURISDICTIONThe complaint alleges, the answer admits, and I find thatat all times material Bell of Pennsylvania(herein the Em-ployer) is a Pennsylvania corporation engaged as a publicutility in providing telephone communications and relatedservicesDuring the 12-month period preceding the is-suance of the complaint herein, which period is representa-tive of its business operations, the Employer had gross rev-enues in excess of $500,000, and received goods andmaterials valued in excess of $50,000, for use at its Pennsyl-vania places of business, directly from points outside theCommonwealth of Pennsylvania.I find that the Employer's operations affect commercewithin the meaning of Section 2(2), (6), and (7) of the Act.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint here-in be, and it hereby is, dismissed in its entirety.iAs the hearing in this case took place in October 1975, there is, ofcourse,no evidence as to what requirements, if any, theRespondent at-tempted to enforce on and after January I. 1976If.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatat all times material the Respondent is, and has been, alabor organization within the meaning of Section 2(5) ofthe Act.All dates hereinafter refer to the calendar year 1975, unless otherwiseindicated FEDERATION OF TELEPHONE WORKERS429Ill.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe facts giving rise to the issue in this case are notessentially in dispute and may be briefly stated as follows.The Charging Party commenced his employment withthe Employer in 1953 as a switchman in the Employer'splant department. At all times material, the employees ofthis department have been represented by the Respondentfor purposes of collective bargaining with the Employer. Afew years later, the Charging Party voluntarily joined theRespondent. There was no union-security provision in thecontract between the Employer and the Respondent at thattime.During 1960, a labor dispute arose between the Employ-er and the Respondent which resulted in a work stoppage.The Charging Party was unsympathetic with the Respon-dent's position during the work stoppage and sought toresign his membership. However, the Respondent appar-ently refused to accept his resignation and later expelledhim for working during the work stoppage. Nevertheless,the Charging Party's employment with the Employer wasnot affected, and his status as an employee has continuedup until and during the hearing in this case. Since he hasnot been a member of the Union since 1960, he has notpaid any membership dues to that organization since thattime.On or about July 28, 1974, the Respondent and the Em-ployer executed the current collective-bargaining agree-ment covering the unit which included the plant depart-ment employees. This agreement, for the first time in thehistory of the collective-bargaining relationship betweenthe Employer and the Respondent, contained a union-se-curityclausedenominated in the record as a "ModifiedAgency Shop Clause," as follows:24.03-Effective January 1, 1976, all employees exceptoccasional employees shall ,become members of theUnion or pay or tender to the Union amounts equalto periodic dues as a condition of employment ex-cept that this condition shall not apply to employeeswho are hired or who enter the bargaining unit afterDecember 1, 1975, until on'or after the thirtieth dayafter such hire or entrance, whichever of these datesis later until the termination of this contract.2In August or September 1974, the Employer circulatedinformation to the employees notifying them of thechanges in the collective-bargaining agreement. Shortlythereafter, the Charging Party discussed these matters withhis immediate supervisor, who told him that "as of January1,1976, [the Charging Party] would tender dues to theCompany (sic) or [the Charging Party] would no longer beemployed by the Company." 3 Following this conversationwith his supervisor, the Charging Party went to the Re-2G.C. Exh. 3.3 Testimony of Shaffer. The supervisor was not called as a witness at thehearing, and therefore the statements attributed to him by Shaffer constituteonly hearsay evidence as respects the Respondent. Upon objection of theRespondent, I allowed the testimony to remain on the record but not for thepurpose of establishing the truth of the matter asserted.spondent's "branch representative," one Alfred J. Arnal,and asked him whether, in view of the changes in the con-tract, the Union intended to make any changes in theirconditions of membership. Arnal replied that he wouldhave to check with someone higher in the Union, andwould get back to Shaffer. About 6 months later, in AprilorMay, Arnal orally responded to Shaffer's request forinformation as follows:After a period of approximately six months, in Aprilor May of 1975, he came back with the answer that therequirements for membership were the same as theyhad always been, whichwas apayment of all backdues to 1960 plus any fines and assessments due andthat other, than that; I would be required to tender theunion dues in-January of 1976 whether I was or wasnot a member, but these were the requirements forbecoming a member.'B. Analysis and Concluding FindingsInSimmons Company,5the Board stated:It is well settled that an employee may not be re-quired to pay back dues for a period whenmember-ship was not validly required as a condition of em-ployment.'There can be no question that in the conversation be-tween Shaffer and Arnal in the spring of 1975, the latterconveyed the information that if the Charging Party con-templated and desired to regain membership in theUnion-from which he was expelled in, 1960-he wouldhave to pay the fine and back dues which had accumulatedduring that period of time. Thus it is clear that the Unionwas requiring as a condition of membership the paymentof back dues for a period when membership was not val-idly required as a condition of employment. It seems equal-ly clear that had the Union and the Employeragreed on aunion-security clausewhichmade membership in theUnion a condition of employment, and, the Union insistedon the payment of the Charging Party'sback dues as acondition of membership (and therefore a condition of em-ployment), a violation of Section 8(b)(1)(A) would haveoccurred.'The critical question remains whether, under the statedfacts, a violation occurs where the Union and Employerhave agreed upon a lesser form of union security, i,e., aso-called agency shop, where the, employee is not requiredto become a member of the Union as a condition of em-ployment so long as he tenders the dues and fees normallyrequired of members. At first blush, one might reason thatno violation of the Act occurred because the Union's de-mand for back dues in order to attain membership wasprotected by the proviso to Section 8(b)(1)(A),8 since it left4 Testimony of Shaffer. Arnal testified that on this occasion he told Shaf-fer the information that he (Arnal) "got from the division office of what, ofhis fines and his back dues to become an active member."5 150 NLRB 709, 712 (1964)6 See alsoNamm's, Inc,102 NLRB 466, 467-468 (1953)7Namm's, Inc, supras This section of the Act provides that "It shall be an unfair labor prac-tice for a labor organization or its agents to restrain or coerce employees inContinued 430DECISIONS'OF NATIONAL LABOR RELATIONS BOARDthe Charging Party's employment intact as long as he ten-dered the normal dues and fees required of members. Thisaccords with the congressional concern "for protecting theindividual employee in a right to refrain from union activi-ties and to keep his job even in a union shop." I But avail-able precedent indicates that, even under an agency shop,the employees must be accorded the option of becoming amemberof the union, and that the union violates the Actwhen it places an illegal barrier to this option.Thus inLocal 1104, Communications Workers of America,AFL-CIO (New York Telephone Company),10the Boardand court decided that where an employee is denied mem-bership in a union because of his engagement in protectedactivity, an agency shop clause cannot be enforced againsthim. TheCommunicationsWorkerscase actually involvedtwo groups of employees. The first was a group of "strike-breakers" who applied for membership in the union follow-ing a strike and the union denied their applications solelybecause they had not participated in the strike. The em-ployees then refused to tender amounts equivalent to uniondues under the agency shop provision; whereupon, theunion demanded their discharge. The Board and the courtheld that the strike itself was unlawful under the Act, andthe union was not privileged to rely on the proviso to Sec-tion 8(b)(1)(A) where its rules frustrate national labor poli-cy. It was therefore held that the union's conduct violatedSection 8(b)(1)(A) and (b)(2) of the Act.More analogous to the case at bar is the second categoryconsidered inCummunications Workers-theso-called Rig-by case. Rigby, an employee of the employer, honored theunion'spicket lines during the strike, but engaged in orga-nizationalactivities on behalf of a rival union soon afterthe strike's end. His efforts proved unsuccessful, and hethereafter applied for membership in the CommunicationsWorkers union. The latter denied his application becauseof his activities on behalf of the rival union; whereupon,Rigby refused to tender any more dues, and the union at-tempted to invoke the agency shop clause to obtain hisdischarge. The court of appeals, in upholding the Board'sdecision, noted the discussion of the agency shop by theSupreme Court inN.L R.B. v. General Motors Corporation,373 U.S. 734 (1963`), wherein the Court upheld the legalityof such provision under the Act. The court of appeals inter-preted the Supreme -Court's understanding of what anagency shopentails; asfollows: "'[It] places the option ofmembership in the employee while still requiring the samemonetary support as does the union shop. 373 U.S. 734 at744'." The court went on to state:If the locals prevail here, they will have arrogated tothemselves the employees' choice regarding unionmembership while nonetheless requiring them to paydues.A union should not, under the circumstanceshere presented, be entitled to exact dues from employ-ees afterdepriving them of their membership optionsthe exercise of the nghts guaranteed in section 7Provided,That this para-graph shall not impair the right of a labor organization to prescribe its ownrules with respect to the acquisition or retention of membership therein."9SeeUnion Starch & RefiningCompany,87 NLRB 779,784 (1949)10 211NLRB 114(1974),enfd. 520 F 2d 411 (C A 2, 1975),cert denied423 US1051 (1976).by excluding them from its ranks. This conclusion fol-lows rather easily in the Telco case, where the exclu-sion itself was unlawful; the Rigby case, where theexclusion was apparently proper, is more difficult, butin the light of the considerations, set forth in the previ-ous paragraph we see no reason for reaching a differ-ent decision. 11In the case at bar, as in the Rigby case above, the Unionseeks to deprive the employee of membership status be-cause that employee engaged in protected activity underSection 7 of the Act. In the Rigby case, the protected activ-ity was soliciting for a rival union; here, the protected ac-tivity was refraining from financial support of the Respon-dent at a time when the Respondent was not legallyentitled to exact such support. In either case, the union wasnot entitled to arrogate to itself the employee's option un-der the agency shop even though it could not legally causehis discharge of he tendered the normal dues and fees.12Arnal's statement to the Charging Party threatened thatthe latter would either have to pay back union dues for aperiod of time when he was not legally, obligated to do so,or pay the equivalent of union dues commencing in Janu-ary 1976; without according him the rights of membershipon the same 'terms as accorded all other employees. Thisoption the Union was not legally privileged to offer.13The Respondent here seeks to further distinguish theCummunicationsWorkerscase by noting that there hasbeen no attempt at enforcement of the agency shop provi-sion as of the time of the complaint or hearing herein-noting that the contract itself provides that the agencyshop does not become effective until January 1, 1976.However, it is well settled that "a union may not lawfullythreaten to do what it would be unlawful for it to do." 14However the Respondent further argues that Arnal wasnot an agent of the Respondent at the time the allegedthreat to the Charging Party was made., I cannot agree withsuch contention. The record is clear that at all times mate-rial Arnal was the branch representative of Local No. 44 oftheRespondent. As such, he represented the Union atgrievance discussions.15 The constitution of the Respon-' dent obligates the branch representative to "Represent theinterest of the Union membership in his Branch [and] .. .[c]onduct at least four meetings of the Branch Membershipeach year [and] . . . [u]nless otherwise excused, attend allmeetings of his branch, Local, Division or Executive Boardwhen his attendance is required [and] ... [s]ign and sub-scribe to an oath of office ...." 16520 F.2d at 41912TheSimmonscase,supra,relied on by the Union, is distinguishableThere, the Board found that "both [the employee] and the Union viewed_[the employee] as a member of the Union at all times " The question in-volved in that case was the alternatives posed by the union in order toenable the employee to achieve "good standing," and the union offered hertwo alternativesHere, the Charging Party had been expelled from theUnion for some 14 years, and the question was not how to achieve "goodstanding," but how to regain membership13Communications Workers, supra14The Eclipse Lumber Company, Inc,95 NLRB 464, 473 (1951)s See G C Exh. 6 which is entitled "Joint Conference Between the BellTelephone Company of Pennsylvania and The Federation of TelephoneWorkers of Pennsylvania-Southern District-Operations Department-PlantWestern Area"16 See G C. Exh 4, art 4 FEDERATION OF TELEPHONE WORKERSIn addition, a "representative of the Union" is defined inthe collective-bargaining agreement as "one of the repre-sentatives of the Union elected pursuant to the Union'sconstitution or any higher ranking union official" (sec.1.05).The record shows that on February 14, 1973, theRespondent notified the employer's personnel supervisorthat Arnal had been elected for a period of 3 years as oneof the branch representatives of Local No. 44 of the Re-spondent.Finally, as relates to the circumstances in this case, Ar-nal was specifically designated as an agent of the Respon-dent to relay the information concerning the back dues andfines to Shaffer. As Arnal testified: "I told him the infor-mation I got from the division-office of his fines and backdues to become an active member."Based on all of the foregoing, I conclude and find that atall times material Arnal was'an agent of the Respondent,and therefore Respondent was responsible for the state-ments he made to the Charging Party on the occasionspresented.I conclude and find, based on substantial evidence in therecord, that by the statements made by Arnal to the Charg-ing Party in April or May, the Respondent restrained andcoerced the Charging Party with respect, to his Section 7rights, and therefore violated Section 8(b)(l)(A) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth above, occur-ring in connection with the interstate operations of the em-ployer, have a close, intimate, and substantial relationship431to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices proscribed by Section 8(b)(1)(A) of the Act,I shall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1.The Bell Telephone Company of Pennsylvania is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.Federation of Telephone Workers of Pennsylvania,Respondent herein, is a labor organization within themeaning of Section 2(5) of the Act.3.By threatening employees with the requirement thatthey pay amounts equivalent to union dues, while simulta-neously denying membership to them unless they paidback dues or fines to the,Respondent for a period of timewhen they were not legally obligated to do so, Respondentrestrained and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act, thereby engaging inunfair labor practices within the meaning of Section8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6)- and (7) of the Act.[Recommended Order omitted from publication.]